Citation Nr: 1106029	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  04-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to March 1995.

This matter initially came to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  
During the pendency of this appeal, jurisdiction of the case was 
transferred at the request of the Veteran to the Roanoke, 
Virginia RO, which subsequently certified the case for appellate 
review.  

In August 2005, the Veteran testified at a Central Office hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  

In a June 2009 decision, the Board, in relevant part, denied 
service connection for diabetes mellitus.  The Veteran appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2010, the Court granted the 
parties' Joint Motion for Remand, vacated the portion of the 
Board's decision that denied service connection for diabetes 
mellitus and remanded the matter for sufficient reasons and 
bases.  

In February 2011, the Veteran submitted additional evidence 
directly to the Board with a waiver of RO review in accordance 
with 38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to an increased rating for 
Hepatitis C has been raised by the Veteran in a November 
2010 statement submitted to the Board, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
issue and it is referred to the AOJ for appropriate 
action.  




FINDINGS OF FACT

The Veteran is not shown by competent and probative medical, 
and/or competent and credible lay, evidence to have diabetes 
mellitus that was clinically manifest in service or within one 
year of discharge from service, and continuity of symptomatology 
has not been sufficiently demonstrated.  


CONCLUSION OF LAW

Diabetes mellitus is not due to disease or injury that was 
incurred in or aggravated by active service, and it may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

The Veteran's initial claim for benefits was filed prior to the 
enactment of the VCAA.  His claim was subsequently reconsidered 
and in a July 2002 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claim.  In a December 
2005 letter, he was again advised of this division of 
responsibilities.  In March 2007, he was advised of how 
disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notices discussed above 
complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 
38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal, most 
recently in a March 2007 supplemental statement of the case.  
Thus, the Board concludes that there is no prejudice to the 
Veteran due to any defect in the timing of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or a 
supplemental statement of the case is sufficient to cure a timing 
defect).  

Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met.  Moreover, the Board observes that 
the parties' Joint Motion did not point to any specific 
deficiencies that required correction, and neither the Veteran 
nor his representative has pointed out any specific deficiency to 
be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
a VA examination report and addendum, lay statements, the 
Veteran's statements, and his personal hearing testimony before 
the undersigned.  The Veteran has also submitted additional 
evidence with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304 (2010).  

The examination report and addendum reflects that the examiner 
reviewed the Veteran's past medical history, documented his 
current clinical manifestations and provided the requested 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board therefore concludes that the medical examination is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  Consequently, VA's duty to assist has also been met 
in this case.  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that 
when the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim); Voerth v. West, 13 Vet. App. 117, 
120 (1999) (holding that in Savage the Court had clearly held 
that 38 C.F.R. § 3.303 does not relieve the claimant of his 
burden of providing a medical nexus).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as diabetes mellitus, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Veteran is 
competent to state that he has had foot tingling since service.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  Additionally, it is the 
responsibility of the Board to determine the probative weight to 
be ascribed as among multiple medical opinions in a case, and to 
state reasons or bases for favoring one opinion over another.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to a 
veteran's claim that does little more than suggest a possibility 
that an illness might have been caused by service is insufficient 
to establish service connection).  

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran asserts that service connection is warranted for 
diabetes mellitus.  He was discharged from active duty in March 
1995, and the medical evidence shows that the disease was 
initially diagnosed in 1997.  The Veteran's service treatment 
records are negative for any complaint or diagnosis of, or 
treatment for, diabetes mellitus.  On one occasion, in December 
1988, a blood sugar test revealed a glucose level of 120.  The 
Veteran was not referred for additional testing and no suspicions 
of diabetes mellitus were indicated in response to the test.  In 
various Reports of Medical History, the Veteran denied a history 
of frequent urination or sugar or albumin in his urine.  Numerous 
urinalysis reports were negative for sugar or albumin.  In a 
January 1995 Report of Medical Examination for separation from 
service that the Veteran's endocrine system was normal.  Diabetes 
mellitus was not noted or discussed.  

A VA discharge summary showed that the Veteran was hospitalized 
from February 27, 1997 to March 13, 1997, for cocaine dependence, 
alcohol dependence, and cannabis abuse.  It was noted that he had 
been diagnosed with diabetes mellitus.  Urinalysis showed glucose 
greater than 1,000 and a panel showed that his glucose level was 
321.  

At a personal hearing before the undersigned in Washington, DC in 
August 2005, the Veteran testified that he believed his diabetes 
started in 1990 or 1991 while serving as an instructor at the 
John F. Kennedy Special Warfare Center and School at Ft. Bragg. 
(Transcript (T.) at page (pg.) 8.)  According to the Veteran, he 
experienced "unbelievable thirst, where I was thirsty all the 
time and I was urinating several times during the night and plus 
I would wake up in like puddles of sweat."  However, he stated 
that he "never got it checked out."  The Veteran further 
testified that when he "took the volunteer separation incentive 
in '95 for the military I had an ETS physician and I took that 
physical they wanted me to come back the next day for my, I guess 
my [] blood sugar fasting and I guess they found out that some of 
my sugars were elevated.  I didn't go back that next day." 
(Transcript (T.) at page (pg.) 8-9.)  

In two undated statements, R.S.A., M.D. (Dr. A.), a director of 
Anesthesia Services and a colleague of the Veteran's at 
International Training, Inc., opined that the Veteran developed 
diabetes in-service.  However, there is no evidence that Dr. A. 
reviewed the Veteran's claims file prior to rendering his 
opinions.  In one statement, he wrote that "while in Desert Storm 
[the Veteran] told me he was experiencing polydipsia, polyphagia, 
and polyuria."  

In a January 2007 addendum to a February 2006 VA examination, a 
VA examiner opined that given the onset of the Veteran's diabetes 
mellitus and the circumstances of his military service that it 
was at least as likely as not that such disability was related to 
his service.  

Based on the evidence of record, the Board finds that service 
connection for diabetes mellitus is not warranted on a 
presumptive basis as a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a) or on the basis of continuity of symptomatology 
pursuant to 38 C.F.R. § 3.303(b) because the most probative 
evidence shows that the disease was not manifest to a compensable 
degree within one year of the Veteran's discharge from service 
and continuity of symptomatology has not been sufficiently 
demonstrated.  The Veteran was discharged from military service 
in March 1995.  With the exception of an isolated glucose reading 
of 120 in December 1988 - more than six years prior to his 
discharge from service - the Veteran's service treatment records 
do not document any complaint, follow-up consultation, or 
diagnosis of diabetes mellitus.  In fact, upon his discharge 
examination in January 1995, no chronic disabilities of the 
endocrine system were noted, and diabetes mellitus was neither 
suspected nor diagnosed.  In this regard, the Board observes that 
a prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, an isolated 
abnormal blood sugar level, in the absence of any continued 
abnormal laboratory findings for an additional six years during 
service and more than one year after discharge weighs heavily 
against the Veteran's claim, particularly since there was no 
mention of the possibility of the presence of diabetes mellitus 
in the service treatment records in reaction to the one elevated 
glucose reading for the remainder of the Veteran's active 
service.  

The Veteran is competent to provide testimony as to having 
experienced frequent thirst and urination during service.  
Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is 
competent to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through his 
senses).  However, he is not competent to provide an opinion 
regarding the cause of these symptoms or to render an opinion 
that the symptoms he experienced during military service were due 
to a specific medical condition, i.e., diabetes mellitus, which 
he is clearly not competent to diagnose, in contrast to, for 
example the increased thirst one may experience in a desert 
climate while performing physical work.  Id.  Simply stated, the 
Veteran's opinion regarding the presence or etiology of diabetes 
mellitus in service lacks probative value and it does not 
constitute competent medical evidence.  See Espiritu, 2 Vet. App. 
at 492, 494-95.  Diabetes mellitus is a complex disorder which 
requires specialized training for a determination as to diagnosis 
and causation, and it is therefore not susceptible of lay 
opinions on etiology alone.  Hence, the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

The undersigned has fully considered the Veteran's contentions.  
The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  Buchanan, supra.  
As noted above, in addition to the fact that the Veteran did not 
complain of symptoms compatible with diabetes mellitus at the 
time of his separation from service examination - including the 
extreme thirst, urination, and sweating he claimed he 
experienced, the record is devoid of contemporaneously recorded 
medical evidence of specific findings that diabetes mellitus was 
even suspected in service or within one year of his discharge, 
despite the December 1988 elevated glucose reading, until 1997.  
Additionally, in a November 2010 statement, the Veteran asserted 
that he was an insulin-dependent diabetic since December 1988 and 
"no doubt before 1988."  However, he has not produced any 
medical records showing that he was taking insulin for diabetes 
in 1988 or before that date.  Again, his service treatment 
records do not reveal any entries showing that he was taking 
insulin for diabetes mellitus.  Consequently, the Board finds the 
Veteran's statements to be less than credible.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the veteran); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence).  

The Board acknowledges that the statements in support of the 
Veteran's claim rendered by Dr. A.  However, the Board observes 
that it does not appear that Dr. A. is a treating physician of 
the Veteran, but rather a colleague of his at his current place 
of employment.  Hence, there has been no demonstration that Dr. 
A. has any clinical knowledge of the Veteran's diabetes mellitus 
other than what the Veteran has reported to him.  He has not 
provided any clinical records documenting his treatment of the 
Veteran, and in fact, it appears that his area of specialty is 
anesthesia, not endocrinology.  As such, his opinions were based 
solely on statements from the Veteran.  Since the Board has found 
the Veteran's assertions and statements to lack credibility, the 
Board also finds that Dr. A.'s statements are lacking in 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (finding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant); see also Miller v. West, 11 Vet. App. 
345, 348 (1998).  

Additionally, the Board observes that the opinion provided by the 
VA examiner in January 2007 also lacks probative value because 
despite a review of the Veteran's claims file, she does not point 
to any supporting clinical factors to explain her opinion, 
including the isolated elevated glucose reading in December 1988.  
The opinion was based on the Veteran's reported symptoms of 
increased thirst, urination, and sweating that the Board has 
found to be lacking credibility.  Hence, that opinion is also 
lacking probative value.  In an October 2010 statement, the 
Veteran's treating physician noted that she had been treating the 
Veteran since 2007 and that he had an abnormal fasting blood 
sugar level of 120 in December 1988.  However, her statement does 
not relate the Veteran's diabetes mellitus to his military 
service and it is clear that she did not initially treat the 
Veteran for diabetes mellitus in 1988.  Again, she merely 
referenced an isolated clinical record.  

To the extent that it may be argued that another VA examination 
should have been obtained to satisfy VA's duty to assist, the 
Board finds that another examination is not necessary because, as 
discussed above, an isolated finding in service does not 
automatically entitle one to service connection for a chronic 
disease that was not diagnosed until more than one year after his 
discharge from service.  Again, the Board points out that there 
are no clinical entries in the Veteran's service treatment 
records for his subsequent six years of active duty documenting 
elevated blood sugar or sugar in his urine to satisfy the 
continuity of symptomatology requirement and his statement 
related to his increased incidence of thirst, urination, and 
sweating in service have been found to be lacking in credibility.  
Hence, any further opinion based solely on the Veteran's 
statements would not be sufficient upon which to grant the claim.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


